Citation Nr: 0431632	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-14 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for residuals of 
pneumonia.

3.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to March 
1960.

These matters come comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision in 
which the RO denied service connection for residuals of back 
injury and for pneumonia.  The veteran filed a notice of 
disagreement (NOD) in September 1998.  In February 2000, the 
RO again denied, inter alia, the veteran's claim for service 
connection for a right leg disability, and the veteran filed 
a document accepted by the RO as an NOD in April 2000.  The 
RO issued a statement of the case (SOC) in May 2000, and the 
veteran filed a substantive appeal in June 2000 as to the 
back injury only.  

The Board's decision denying service connection for a back 
disability is set forth below.  The matter of service 
connection for residuals of pneumonia and for a right leg 
disability are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a back 
disability has been accomplished.  

2.  No back disability, to include arthritis of the lumbar 
spine, was shown in service or for many years thereafter, and 
there is no is no competent opinion medically relating the 
veteran's current arthritis or healed fractures of the spine 
to his period of active service.  




CONCLUSION OF LAW

The criteria for service connection for back disability are 
not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim for service connection for a back 
disability have been accomplished.

In a July 2002 and December 2003 letters, the May 2000 SOC, 
and the April and August 2004 SSOCs, VA notified the veteran 
of the legal criteria governing the claim.  In each instance, 
the veteran was given an opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the July 2002 and December 2003 
letters satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In these 
letters, VA requested that the veteran provide information to 
enable it to attempt to obtain any outstanding medical 
evidence pertinent to the claim.  These letters also invited 
the veteran to send in any evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal.  However, the Board finds that 
the lack of pre-adjudication notice in this case has not, in 
any way, prejudiced the appellant.  

The initial rating action in this case was issued in June 
1998, prior to the enactment of the VCAA in November 2000.  
Compliance with the VCAA was not completed until April 2004, 
all the SSOCs except the most recent one were issued prior to 
this time.  In August 2004, after all appropriate notice and 
assistance had been provided, the RO adjudicated the 
veteran's claim for the first time after compliance with the 
VCAA.  Therefore, all pertinent records were in the claims 
file prior to the RO's initial post-VCAA notice adjudication 
of the veteran's claim.  Given the RO's compliance with VCAA, 
and the RO's post-compliance adjudication of the claim, there 
is no additional action to be taken by the RO, and no benefit 
to the veteran in returning his claim to the RO for yet 
another post-VCAA adjudication.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has obtained the 
veteran's identified treatment records, and has arranged for 
the veteran to undergo a VA examinations in connection with 
his claim.  Moreover, the veteran has been given the 
opportunity to submit evidence to support his claim, which he 
has done.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence that has 
not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for a 
back disability.  

II.  Factual Background

Service medical records reflect that the veteran's spine and 
neurological system was considered normal at induction and 
separation from service.  The veteran noted no painful 
joints, arthritis or recurrent back pain on his Report of 
Medical History at separation in January 1960.  

Treatment records in service note that, in January 1959, the 
veteran was treated for acute lumbar myositis and acute 
muscle spasm.  A February 1959 notation indicates that the 
veteran was then asymptomatic.  No other treatment related to 
his back is in the service medical records.

In April 1998, the veteran underwent a VA spine examination.  
The examiner noted the veteran's self-reported history of an 
injury to his back in 1959, and diagnosed the veteran with 
low back pain and early degenerative arthritis.  

Medical evidence of record shows that the veteran was treated 
for osteopenia or osteoporosis with signs of a healed 
fracture in November 1996, and diagnosed with degenerative 
joint disease at L4-5 and L5-S1, with possible compression 
deformities.  In September 2000 he was treated for spine 
degeneration.

III. Analysis

The veteran contends that he injured his back in service 
using a heavy sanding machine and that he has had pain ever 
since; he alleges that the in-service injury  resulted in his 
current low back arthritis and/or healed fracture residuals.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d).  Service connection requires findings as 
to the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309  (1993).  

Service connection may presumed, for certain chronic 
diseases, to include arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The evidence of record establishes that the veteran currently 
has a diagnosis of arthritis of the lumbar spine, with low 
back pain, and osteopenia with healed fractures.  However, as 
noted above, current disability is not the only requirement 
for an award of service connection. In this case, there is no 
competent evidence to indicate that the veteran's arthritis 
or fractures was incurred or aggravated in service.  Even 
accepting, as credible, the veteran's assertion of in-service 
back injury, the Board notes that the veteran's only 
treatment for his back in service was an acute episode in 
January 1959 that was deemed asymptomatic a month later.  At 
separation, he had no noted spine disability.  Furthermore, 
no low back disability was present for many years thereafter.  
In fact, his first treatment for his back of record is in 
1996, 36 years after his separation.  Further, there is no 
competent opinion relating the veteran's currently diagnosed 
arthritis lumbar spine, or healed fracture of the spine to 
active service.  

The Board has considered the veteran's assertions that his 
current arthritis is due to his period of active service.  
While the Board does not doubt the sincerity of his belief 
that his current back disability is related to his service, 
as a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter, such as the medical 
relationship, if any, between a specific disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Similarly, the veteran's own 
reported medical history of in-service back injury, as 
reflected in his treatment records, does not constitute a 
competent medical opinion of the required nexus.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).

Under these circumstances, the Board finds that the claim for 
service connection for back disability must be denied.  As 
the competent evidence simply does not support the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a back disability is denied.


REMAND

The Board notes that the record is unclear as to whether the 
veteran is pursuing an appeal of the RO's denials of his 
claims for service connection for residuals of pneumonia and 
for a right leg disability.  

His claim involving pneumonia was denied in June 1998 and his 
claim for a right leg disability was denied in February 2000.  
He submitted a timely notice of disagreement as to the denial 
of pneumonia in September 1998, and as to the right leg 
disability in April 2000, and an SOC addressing these issues 
was rendered in May 2000.  However, as noted above, the 
veteran limited his June 2000 substantive appeal to his back 
injury alone.  Nonetheless, in a June 2000 statement 
submitted by the Disabled American Veterans (DAV), these two 
issues were discussed along with the veteran's back injury 
claim.  At the time this statement was filed, however, DAV 
was not officially appointed as the veteran's representative.  
This appointment was not official until September 2002, when 
the veteran submitted a VA Form 21-22, appointing the DAV as 
his representative.

Further, the RO has indicated that the veteran withdrew his 
appeals for pneumonia and a right leg disability in July 
2002.  However, there is no written documentation of any such 
withdrawal in the claims file.  In June 2004, there is a note 
in the file from DAV acknowledging that the veteran only 
appealed one issue on the substantive appeal and indicating 
that clarification from the veteran would be sought.  No 
documentation of that clarification is of record.  
Nonetheless, the subsequent statement from the local office 
of DAV includes all three issues.  The Informal Hearing 
presentation submitted by the National Office for DAV is 
limited to the low back disability.

Given the conflict in the record as to whether the veteran, 
in fact, is appealing the denial of his claims for service 
connection for residuals of pneumonia and for a right leg 
disability, on remand, the Board finds that the RO should 
contact the veteran and have him clarify in writing whether 
or not he is pursuing an appeal on these claims.  If so, the 
RO should review the record and determine if he has timely 
perfected an appeal as to each of these issues.  

If a timely appeal as to either or both issues has been 
perfected, the RO should undertake any appropriate 
notification and/or development action required by the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  The RO should contact the veteran and 
ask him to clarify if he is pursuing an 
appeal as to the denials of his claims 
for service connection for residuals of 
pneumonia and a right leg disability.  

2.  If the veteran indicates a desire to 
pursue appeals of the denial of his 
claims for service connection for 
residuals of pneumonia and for a right 
leg disability, the RO should determine 
if a timely appeal as to the denial of 
each claim has been perfected.

3.  If a timely appeal as to either or 
both issues has not been perfected, the 
RO should notify the veteran and his 
accredited representative of this 
determination and provide them the 
opportunity to respond to this decision.  

4.  If a timely appeal has been perfected 
as either or both issues, the RO must 
review the claims file to ensure 
compliance with all notification and 
development actions required by the VCAA 
and its implementing regulations as to 
either or both issues.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5103 and 5103A, as well as 38 C.F.R. 
§ 3.159, are satisfied.

5.  If any benefits sought on appeal 
continue to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to all additional legal 
authority considered along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



